DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following: “the nickel plating layer contains no sulfur component”. It is unclear what is meant by this limitation. Specifically, does it mean that the nickel-plating layer does not contain any sulfur (e.g., as an alloying or precipitating addition, or as impurity), or does it mean that the nickel-plating layer does not contain any sulfur-containing compounds? The specification appears to be directed only to exclude the presence of sulfur-containing organic compounds (see., e.g., Spec. [0005], [0009], [0011]). The claim has therefore been interpreted accordingly.
Claims 1 and 4-6 recite: “a Wa value”. It is not clear what a “Wa value” is, what it measures, what units the measurement is in, and so on. The term is not defined or explained in the claims or the specification. As best can be determined from the specification, Wa is related to the glossiness of the nickel plating (see Spec., [0048], Fig. 7). Accordingly, for purposes of examination, any nickel plating which is glossy or semi-glossy shall be deemed to meet the claimed limitation, which appears consistent with the specification and Fig. 7.
Claim 1 contains the trademark/trade name ‘BYK’ with reference to a wave scan device. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a device for measuring a Wa value and, accordingly, the identification/description is indefinite. For purposes of examination, this limitation has not been afforded any patentable weight since the claimed Wa value will be interpreted with respect to the glossiness or semi-glossiness of the nickel plating.
Claims 1-3 recites: “a corrosion potential…in a leach test liquid is [] V or greater with respect to a saturated calomel electrode”. It is appreciable that the measurement of any such corrosion potential will depend on the composition of the leach test liquid and the degree of saturation of the calomel electrode. By failing to definitively state either, the metes and bounds of the claimed invention have not been established. For purposes of examination, it is presumed that testing of corrosion potential is carried out as described in the specification (see [0049]).
Claims 7-9 recite “wherein the sulfur is not detected in an elementary analysis”. This limitation is indefinite. Claim 1 states that no sulfur is present. If no sulfur is present, then “the sulfur” of claims 7-9 lack antecedent basis because the claims refer to something in claim 1 which does not exist.
Claim Objections
Claims 7-9 are objected to because of the following informalities: the claims recite “EPMA”, an abbreviation which has not been defined. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al. (JP 2017-145473).
Regarding claims 1-9, Katayama discloses a water supply device having a nickel plating applied to the surface thereof (¶ 6). The nickel plating solution contains a brightener containing a compound having an acryloyl or metachloroyl group (¶ 8), neither of which contain sulfur. While Katayama teaches the nickel plating solution may contain other brighteners that do contain sulfur, these additives are optional (¶ 19). Therefore, since the plating solution does not necessarily contain an organic compound containing sulfur, one of ordinary skill in the art would not expect the resulting nickel plating to contain sulfur, absent objective evidence to the contrary. See MPEP 2112. Katayama teaches the nickel plating has excellent glossiness (¶ 13). Accordingly, it is expected that the prior art nickel plating has the Wa value as claimed, absent objective evidence to the contrary. See MPEP 2112.
Katayama does not expressly teach a corrosion potential of the nickel plating. However, given that the nickel plating of Katayama is similarly devoid of sulfur containing organic compounds and is highly glossy, one of ordinary skill in the art would expect the nickel plating of the prior art to have the claimed corrosion potential, absent objective evidence to the contrary. See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784